GRISSOM, Chief Justice.
The appellant filed a Transcript in this court on August 1, 1962. Texas Rules of Civil Procedure, rule 414 required him to file briefs within thirty days thereafter. Texas R.C.P. 415 provides that when an appellant has failed to file briefs within the prescribed time, the court may dismiss his appeal for want of prosecution, unless good cause is shown for such failure and that appellee has not suffered material injury thereby. On September 26, 1962, the appellee filed a motion to dismiss the appeal because appellant had failed to file briefs within the time prescribed. According to a rule of this court, said motion was set for hearing on November 9th, 1962, and appellant was given written notice thereof on October 12th. On November 7th appellant was reminded that a hearing of the State’s motion to dismiss his appeal would be heard on November 9th. Appellant did not appear at that hearing. Appellant has never filed briefs, nor has he offered any excuse for his failure to do so. He has not replied to the motion to dismiss his appeal. Therefore, appellee is entitled to have its motion sustained. Haynes v. J. M. Radford Grocery Company, 118 Tex. 277, 14 S.W.2d 811; Bloss v. Alston, Tex.Civ.App., 284 S.W.2d 416; Western United Realty Company v. Shaw, Tex.Civ.App., 356 S.W.2d 205.
The appeal is dismissed.